Exhibit 10.1

CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

BATTELLE/ZOGENIX

CO-MARKETING AND OPTION AGREEMENT

This Co-Marketing and Option Agreement (“Agreement”) is made and entered into as
of the 29th day of March, 2012 and is by and between Battelle Memorial Institute
(“Battelle”) and Zogenix, Inc. (“Zogenix”) (Battelle and Zogenix individually
referred to as a “Party” and collectively referred to as the “Parties”).

RECITALS:

WHEREAS, Battelle is based in Columbus, OH and is the world’s largest private
research and development corporation; and

WHEREAS, Battelle’s Health and Life Sciences Global Business (“HLS”) delivers a
comprehensive set of R&D services to solve the most complex challenges in human
health through significant advances in medical devices, pharmaceuticals, public
health, and next-generation diagnostics and therapeutics; and

WHEREAS, Zogenix is a pharmaceutical company developing and commercializing
products for the treatment of central nervous system disorders and pain; and

WHEREAS, Zogenix has developed a pre-filled, single-use disposable, needle-free
drug delivery system called DosePro®; and

WHEREAS, Zogenix has developed a [***] collectively referred to as “DosePro”);
and

WHEREAS, the Parties desire to work together pursuant to this Agreement to
co-market DosePro to biopharmaceutical companies and subsequently enter into a
longer term joint venture to service the biopharmaceutical companies and develop
[***].

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

1. Battelle Co-Marketing Activities. Subject to the terms and conditions of this
Agreement, during the term of this Agreement, Battelle will be the exclusive
co-marketer of DosePro to the organizations set forth on Exhibit A, as amended
from time to time in accordance with the provisions of this Agreement (“Battelle
Clients”) in the Battelle Field as defined in

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

1



--------------------------------------------------------------------------------

Section 3 below. As the exclusive co-marketer of DosePro to Battelle Clients,
[***] unless otherwise agreed by the Parties, Battelle shall during the term of
this Agreement:

 

  (a) Incorporate DosePro into HLS’s annual objectives and strategic marketing
plan;

 

  (b) Introduce DosePro development and/or business proposals to the Battelle
Clients and Battelle government clients;

 

  (c) Market DosePro to Battelle government clients when deemed appropriate by
Battelle and in conformance with all applicable laws, including but not limited
to the current Federal Acquisition Regulation (FAR);

 

  (d) Review its current project portfolio for opportunities for DosePro to add
value to Battelle Clients and market DosePro to the identified Battelle Clients;

 

  (e) Include where deemed appropriate by Battelle descriptions of DosePro in
general marketing communications to Battelle Clients, HLS presentations at
relevant industry conferences, papers and trade publications prepared by
Battelle and invite Zogenix participation in each;

 

  (f) Keep Zogenix reasonably informed of all technology opportunities and
offerings to Battelle Clients relating to or incorporating DosePro and agree
with Zogenix on a process to determine how and when to invite Zogenix
participation in each; and

 

  (g) Use commercially reasonable efforts to ensure that all relevant Battelle
business development representatives are trained in DosePro to a competency
level agreed by Zogenix and Battelle.

2. Zogenix Co-Marketing Activities and Support. The Parties agree that Zogenix
shall be responsible for marketing to the Zogenix Clients set forth on Exhibit
B, as amended from time to time in accordance with the provisions of this
Agreement, unless otherwise agreed upon by the Parties.

In the event that a Party identifies a potential client (“Unassigned Client”)
not identified on Exhibit A or Exhibit B, the Unassigned Client will [***] be
added to Exhibit A (as a Battelle Client) unless [***]. The Representatives, as
defined in Section 6, will update Exhibit A and Exhibit B on a quarterly basis
during the term of this Agreement.

Subject to the terms and conditions of this Agreement, during the term of this
Agreement, at its own cost unless otherwise agreed by the Parties, Zogenix shall
support the Battelle co-marketing activities provided for in this Agreement by:

 

  (a) Providing DosePro training to all relevant Battelle business development
representatives;

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

  (b) Providing Battelle, subject to Zogenix’ obligations of confidentiality to
third parties, all relevant historical and current information regarding DosePro
assessments with biopharmaceutical companies;

 

  (c) Providing support for all industry and targeted Battelle Client marketing
initiatives; and

 

  (d) Supplying Battelle or Battelle Clients at [***] ([***]) expense with
demonstration saline-filled sample DosePro devices and components, such sample
DosePro devices and components to be supplied at [***].

For clarity, any information (written or oral) that is used in the co-marketing
effort under this Agreement (“Co-Marketing Information”) shall be subject to the
prior written approval by Zogenix and shall be deemed to be the Confidential
Information of Zogenix. Once the content of any such Co-Marketing Information
has been approved by Zogenix, Battelle may make subsequent disclosures of the
content of such information without the subsequent approval of Zogenix, but at
all times subject to the confidentiality restrictions set forth in Section 13 of
this Agreement.

3. Battelle Field. For purposes of this Agreement, the Battelle Field shall mean
[***], provided that the Battelle Field shall not include products within the
Zogenix Field as defined in Section 5 below.

4. Zogenix Support For Battelle Client Technology Assessments. At Battelle’s
request, Zogenix shall transfer to Battelle all DosePro-related methods,
know-how and other technology required to perform DosePro Technology assessments
for Battelle Clients at Battelle or at a Battelle Client site, with the near
term objective of establishing a self-sufficient capability and expertise within
Battelle and a longer term objective of establishing a center of excellence for
DosePro Technology product development at Battelle (“DosePro Center of
Excellence”). The cost of establishing DosePro Center of Excellence would be
borne by [***]. In the event that a Battelle Client or a Zogenix Client desires
to technically assess the DosePro Technology during the term of this Agreement,
the Parties will jointly develop and offer a DosePro Technology technical
assessment proposal and execute upon acceptance by the Battelle Client or a
Zogenix Client, as applicable, upon terms and conditions to be agreed, including
whether or not the [***] of the Parties in connection with such assessments
would [***].

5. Zogenix Field. For purposes of this Agreement, the “Zogenix Field” shall mean
products which include [***] from within the following [***]:

 

  (a) [***];

 

  (b) [***]; and

 

  (c) [***].

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

In addition, in the event that Zogenix provides written notice to Battelle that
Zogenix intends to initiate development of additional DosePro products and
provided that (1) Battelle has not already entered into a written technical
feasibility or development agreement with a Battelle Client regarding the
development of the DosePro product(s) that are the subject of the written notice
or (2) Zogenix is not in confidential or substantive negotiations with a
Battelle Client for a licensing agreement granting rights to such Battelle
Client for such product, DosePro product(s) specified in the written notice
shall automatically be included in the Zogenix Field.

6. Representatives. Each Party will designate a staff member (individually
referred to as a “Representative” and collectively referred to as
“Representatives”) to be the intermediaries between the Parties for the
activities contemplated by this Agreement. Each Party’s Representative shall be
available on a reasonable basis to discuss activities under this Agreement with
the other Party’s Representative. Meetings between the Representatives and such
other persons as the Representatives deem necessary shall be as needed on either
Party’s Representative’s reasonable request. The Representatives shall be
responsible for transmitting to the other Party through its Representative all
necessary documents and correspondence relating to this Agreement.

7. Battelle Co-Marketing Fees. If a Battelle DosePro Transaction, as defined
below, occurs, then Zogenix shall pay to Battelle a cash fee equal to [***] of
the Revenue, as defined below, [***] in connection with such Battelle DosePro
Transaction. Zogenix’ obligation to make payments to Battelle pursuant to this
Section 7 shall terminate at such time as Zogenix [***] to Battelle of [***]
Dollars ($[***]) pursuant to this Section 7.

Amounts payable by Zogenix to Battelle pursuant to this Section 7 shall be paid
within [***] days of Zogenix [***] of the Revenue. Amounts payable shall be
calculated and made in U.S. dollars. Any currency conversion shall be made using
the rate of exchange for the conversion of the currency in which sales were made
to U.S. dollars as of the [***]. Amounts not paid to Battelle within such [***]
day period shall accrue interest at the rate of [***] per month; provided,
however, that in no event shall such rate exceed the maximum legal annual
interest rate.

For purposes of this Section 7:

(a) “Battelle DosePro Transaction” shall mean Zogenix’s execution of a binding
written agreement with a Battelle Client either during the [***] this [***] or
at any time during a period of [***] the [***] of the [***] or [***] of this
Agreement relating to development and/or commercialization of a DosePro product
in the Battelle Field, including but not limited to a written binding term
sheet, written license agreement, written memorandum of understanding or written
option agreement; and [***] Revenue [***] shall mean [***]

In addition, Revenue shall exclude:

[***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

In the event that Battelle markets DosePro to a government client, Battelle and
Zogenix shall agree in writing on the structure of the relationship between the
Parties and such government client and the manner in which Battelle would be
compensated in connection with the structure of the relationship between the
Parties and such government client. Any relationship between the Parties and a
government client and the manner in which Battelle would be compensated in
connection with the structure of the relationship between the Parties and a
government client shall comply with all applicable laws, including, but not
limited to the FAR.

Zogenix shall keep complete, true and accurate books of account and records for
the purpose of determining the payments to be made under this Agreement. Such
books and records shall be kept at the principal place of business of Zogenix.
Such records will be open for inspection by Battelle solely for the purpose of
verifying payment statements hereunder. Such inspections may be made during
normal business hours upon reasonable prior written notice to Zogenix no more
than [***] and shall not cover a period prior to the term of this Agreement or
in any event cover a period greater than a [***]. Further, [***], Battelle may
only inspect the records related to any given time period on [***]. Inspections
conducted under this Section 7 shall be at the expense of Battelle, unless a
variation or error producing an increase exceeding [***] of the amount stated
for the amounts owed for any period covered by the inspection is established in
the course of any such inspection, whereupon all costs relating to the
inspection for such period and any unpaid amounts that are discovered will be
paid promptly by Zogenix.

In addition, to the co-marketing fees payable to Battelle pursuant to this
Section 7, the Parties agree that Battelle would be entitled to any fee for
service revenue for services performed by Battelle for Battelle Clients in
connection with a Battelle DosePro Transaction (which revenue, for clarity,
shall not be included in Revenue).

8. Exclusivity Regarding DosePro. During the term of this Agreement, Zogenix
shall not and it will not enable another person to market DosePro in the
Battelle Field to the Battelle Clients without the written consent of Battelle,
not to be unreasonably withheld, conditioned or delayed.

9. Battelle [***] Development Option. Subject to the terms and conditions of
this Agreement, Zogenix hereby grants to Battelle an option during the Option
Period, as defined below, to enter into an exclusive co-development and
commercialization arrangement with Zogenix on the terms and conditions set forth
in Exhibit C attached hereto and such other commercially reasonable and
customary terms and conditions to be negotiated to develop and commercialize
[***] (the “[***] Development Option”). During the Option Period, Battelle or
Zogenix may enter into a term sheet with a client setting forth commercially
reasonable terms and conditions for an exclusive co-development and
commercialization arrangement for a [***] product specified in the term sheet;
Battelle will then have [***] following the signing of the term sheet with
respect to the specified [***] to exercise the [***] Development Option to enter
into an exclusive co-development and commercialization arrangement with Zogenix
to develop and commercialize [***] by providing written notice to Zogenix within
[***] following the signing of the applicable

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5



--------------------------------------------------------------------------------

term sheet. If Battelle does not provide such written notice to Zogenix within
such [***] period or does not enter into an exclusive co-development and
commercialization arrangement with Zogenix to develop and commercialize [***]
within such [***] period, in Zogenix’s discretion, the [***] Development Option
will lapse. For purposes of this Section 9, the “Option Period” shall mean the
earlier of (a) the term of this Agreement or (b) the lapse of the [***]
Development Option pursuant to the immediately preceding sentence.

If the [***] Development Option lapses, from then on Zogenix shall have no
further financial obligations to Battelle with respect to [***] (other than fees
under Section 7), shall not be obligated to work with Battelle on any [***]
development project (other than an existing Battelle DosePro Transaction), shall
be free to enter into a [***] technology development agreement with one or more
third parties and shall not owe Battelle any payments in connection with any
such technology development agreements entered into with third parties. In
addition, in the event that this Agreement survives the lapse of the [***]
Development Option, the exclusive co-marketing rights granted hereunder shall
from then on be solely for the [***].

10. Battelle [***] Co- Development Due Diligence. Battelle agrees to conduct the
due diligence activities related to [***] on or before [***], including, but not
limited to completion of technical diligence, creation of a
development/industrialization plan with costs, resource requirements and
timeline that it deems appropriate to enable Battelle to make a determination on
whether or not it will exercise the [***] Development Option. In addition,
Battelle and Zogenix shall agree on the scope and cost of a marketing research
study within the biopharmaceutical industry on or before [***] and Battelle
shall use commercially reasonable efforts to have such study completed on or
before [***].

11. Battelle [***] Development Option Fee. In consideration of the [***]
Development Option provided for in Section 9, Battelle agrees to pay Zogenix a
non-refundable option fee of [***] within [***] of the date of this Agreement.

12. Term and Termination of Agreement.

 

  (a) This Agreement shall be effective as of the Effective Date and shall
remain in effect until March 21, 2013, unless sooner terminated pursuant to the
terms of this Section 12.

 

  (b) This Agreement may be terminated at any time by mutual written agreement
of the Parties.

 

  (c) Each Party may terminate this Agreement for cause in the event that the
other Party is in material breach by giving [***] days prior written notice of
such material breach to the other Party and this Agreement shall terminate at
the end of such [***] day period unless the material breach has been cured by
the other Party within said [***] day period from the notice of termination.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

  (d) Either Party may terminate this Agreement effective immediately upon
written notice to the other party in the event (i) a court of competent
jurisdiction enters a decree or order of relief appointing a receiver,
liquidator, assignee, trustee or similar official of the other party or any
substantial part of its assets and such decree or order is consented to by the
other party or continues unstayed and in effect for a period of [***] days,
(ii) the other party files a voluntary petition under any bankruptcy, insolvency
or similar law, (iii) an insolvency petition is filed against the other party
under any bankruptcy, insolvency or similar law and is not dismissed within
[***] days, or (iv) the other party makes a general assignment for the benefit
of its creditors.

 

  (e) The Parties may agree to extend the term of this Agreement by written
agreement entered into on or before February 20, 2013.

13. Confidentiality. Information that is identified as confidential shall be
protected in accordance with the Confidential Disclosure Agreement (“CDA”) dated
January 6, 2011, as amended, between the Parties, a copy of which is attached
hereto as Exhibit D and which is incorporated herein by reference, provided that
the CDA is hereby amended to extend its term to be co-terminus with this
Agreement. Battelle may use and disclose the Co-Marketing Information solely in
connection with its activities hereunder, and solely to those entities which are
subject to confidentiality obligations at least as restrictive as those set
forth in the CDA.

14. Compliance with Laws. Each Party agrees to comply with applicable provisions
of all applicable laws and ordinances and all orders, rules, and regulations
promulgated thereunder when carrying out activities contemplated by this
Agreement.

15. Limitation of Liability; Insurance.

 

  (a) Battelle and Zogenix shall each use commercially reasonable efforts while
carrying out their obligations under this Agreement. However, neither Party can
guarantee success; thus, NEITHER PARTY PROVIDES ANY WARRANTY OR GUARANTEE,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE OR MERCHANTABILITY, FOR ANY REPORT, DESIGN, ITEM, SERVICE OR
OTHER RESULT TO BE DELIVERED UNDER THIS AGREEMENT.

 

  (b) Battelle shall indemnify, defend and hold harmless Zogenix and its
officers, directors, trustees, agents and employees, from and against any and
all liability, claims, suits, demands, damages or other losses, including
without limitation, reasonable attorney fees and costs due to injury or damage
to third parties occurring during Battelle’s performance of this Agreement
resulting from the [***] or [***] or [***] of Battelle, or any of its employees
or agents.

 

  (c)

Zogenix shall indemnify, defend and hold harmless Battelle and its officers,
directors, trustees, agents and employees, from and against any and all
liability,

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7



--------------------------------------------------------------------------------

  claims, suits, demands, damages or other losses, including without limitation,
reasonable attorney fees and costs due to injury or damage to third parties
occurring during Zogenix’s performance of this Agreement resulting from the
[***] or [***] or [***] of Zogenix, or any of its employees or agents.

 

  (d) Except as otherwise expressly provided for elsewhere in this Agreement, in
no event shall either Party have any liability for any indirect, incidental or
consequential damages, including lost sales or lost profits, relating to or
arising from or in connection with this Agreement, even if such damages may have
been foreseeable; provided that such limitation shall not apply in the case of
either Party’s indemnification obligations under this Section 15 or in the case
of [***] or [***].

 

  (e) Each Party shall carry and maintain in full force and effect while this
Agreement is in effect reasonable and customary insurance in view of its
obligations hereunder. Each Party shall name the other Party hereto as an
“additional insured” on all applicable commercial and product liability
policies, and shall provide the other, upon request, with evidence of such
insurance. Each Party shall provide to the other [***] prior written notice of
any proposed cancellation, termination, reduction or material change in its
coverage hereunder.

16. Dispute Resolution. A designated senior executive from each Party
(“Executives”) shall attempt to resolve any disputes between the Parties under
this Agreement, including, but not limited to disputes referred to them by the
Representatives. If, after [***] of good faith discussions, the Executives are
unable to agree on a resolution of the dispute, then the Parties will submit the
dispute to an independent mediator (to be jointly selected by and paid for by
the Parties), who shall have [***] after the matter is fully submitted to him or
her to assist the Parties in reaching a resolution. If either Party refuses, in
its sole discretion to accept the resolution proposed as a result of the
mediation, it shall give prompt written notice of such refusal to the other
Party and at any time following any such notice each shall be free to pursue any
legal, equitable or other remedies available to it regarding the matter in
dispute.

17. Nature of Services. This Agreement shall not constitute, create or give
effect to, or otherwise imply a joint venture, corporation, partnership, or any
form of formal business entity of any kind. Each Party to this Agreement shall
act as an independent contractor with respect to the other Party. Neither Party
shall have any authority or control over the other Party or the other Party’s
employees, nor shall either Party have the power to bind the other Party, nor
shall this Agreement be construed as creating any actual or implied authority or
any type of agency relationship.

18. Force Majeure. No Party shall be liable in any way for failure to perform
any provision of this Agreement if such failure is caused by any law, rule, or
regulation, or any cause beyond the control of the Party.

19. Entire Agreement. This Agreement and the CDA represents the entire agreement
of the parties and supersedes any prior discussions or understandings, whether
written or oral,

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8



--------------------------------------------------------------------------------

relating to the subject matter hereof. This Agreement may be modified or amended
only by mutual agreement in writing, signed by a duly authorized representative
of each party. No course of dealing, usage of trade, waiver or non-enforcement
shall be construed to modify or otherwise alter the terms and conditions of this
Agreement.

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York, without regard to
conflicts of laws principles.

21. Notices. For the purpose of all written communications between the parties,
their addresses shall be:

Battelle Memorial Institute

Attention:

Telephone:

Fax:

Zogenix, Inc.

12671 High Bluff Drive, Suite 200

San Diego, California 92130

Attention: Chief Financial Officer

Facsimile No.: (858) 259-1166

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, California 92130

Attention: Faye H. Russell, Esq.

Facsimile No.: (858) 523-5450

or any other addresses of which party shall notify the other parties in writing.

22. Assignment; Miscellaneous. This Agreement, and the rights and obligations
hereunder, may not be assigned or transferred by either Party without the prior
written consent of the other Party; provided, however, [***]. This Agreement
shall be binding upon, inure to the benefit of, and be enforceable by and
against the successors, assigns and transferees of the Parties. If any part of
this Agreement shall be held invalid or unenforceable, such invalidity and
unenforceability shall not affect any other part of this Agreement. This
Agreement may be executed in counterparts, with the same effect as if the
Parties had signed the same document. Each counterpart so executed shall be
deemed to be an original, and all such counterparts shall be construed together
and shall constitute one Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

This Agreement is executed and effective as of the date written above.

 

BATTELLE MEMORIAL INSTITUTE By:   /s/ Barbara Kunz Its:   President, Health and
Life Sciences Global Business

 

ZOGENIX, INC. By:   /s/ Stephen J. Farr Its:   President

 

10



--------------------------------------------------------------------------------

Exhibit A

Battelle Clients

[***]- 3 Pages Redacted

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

Exhibit B

Zogenix Clients

[***]- 1 Page Redacted

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

12



--------------------------------------------------------------------------------

Exhibit C

[***] Term Sheet

[***]- 5 Pages Redacted

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

13



--------------------------------------------------------------------------------

Exhibit D

CDA

[***]- 3 Pages Redacted

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

14